Citation Nr: 0725053	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for cyst on buttock.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for bilateral pes 
planus.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1996 to June 
2000.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran does not have residual scarring due to 
removal of a cyst from his buttocks; the veteran has been 
service connected for acne dermatitis and folliculitis which 
encompasses the veteran's current skin disorder on his 
buttocks.

2.  The veteran does not have any right knee disability that 
is attributable to any injury or disease during active 
military service.

3.  The veteran does not have a left knee disability.

4.  The veteran is not diagnosed with plantar fasciitis.

5.  The veteran's pes planus preexisted service, and was not 
aggravated beyond the natural progression of the disorder 
during service.


CONCLUSIONS OF LAW

1.  The veteran does not have residual scarring due to 
removal of a cyst from his buttocks that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  The veteran does not a right knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The veteran does not a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  The veteran does not bilateral plantar fasciitis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.  The veteran does not bilateral pes planus that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of service connection 
for cyst on the buttock, a VCAA notice letter was sent in 
October 2003.  In connection with the veteran's claims of 
service connection for right and left knee disabilities, 
bilateral plantar fasciitis, and bilateral pes planus, a VCAA 
letter was sent in November 2003.  Both notices were sent 
prior to the RO's February 2004 decision.  The letters 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.  In a 
May 2007 letter to the veteran, the RO additionally informed 
him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its February 2004 
decision on his claims. 
 Nevertheless, the Board finds that any defect with respect 
to the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA fee based 
examination during November 2003, in pertinent part, relating 
to his claims of service connection for skin diseases, 
bilateral pes planus, and bilateral plantar fasciitis.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.  

The Board notes that the November 2003 VA contract 
examination did not include examination of the veteran's 
knees.  However, as further discussed below, there is no 
evidence in the veteran's service medical records that he 
ever had a knee problem in service.  Accordingly, a VA 
examination in connection with the veteran's claim of service 
connection for a bilateral knee disorder was not warranted.  
See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006). 

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006). 

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

For veterans of war or who served in active military service 
after December 31, 1946, each such veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  VA General Counsel has made it 
clear that there must be clear and unmistakable evidence 
showing both pre-existence of the disorder and no aggravation 
in order to overcome the presumption of soundness.  
VAOPGCPREC 3-2003 (July 16, 2003).  

A.  Cyst on Buttocks

The Board notes that by its February 2004 decision, in 
pertinent part, the RO granted service connection for cyst 
removal, chest, due to residual superficial scarring.  The 
veteran contends that he has the same condition on his 
buttocks, and therefore service connection should be granted 
for his buttocks.  However, the Board finds that such is not 
the case here.  

Review of the veteran's SMRs shows that the veteran had a 
history of acne/folliculitis in service, and he did have a 
cyst removed from his chest in service during August 1997.  
However, the SMRs contain no evidence of complaints, 
symptoms, treatment, or a diagnosis of a cyst or cyst removal 
from the veteran's buttocks, nor do any later medical records 
note any cyst removal procedure from the buttocks.

In August 2002, a doctor from the veteran's private 
dermatology group, Dr. M.N., noted that the veteran had a 
constitutional predisposition to cysts and acne like lesions.  
In April 2003 Dr. M.N. noted that the veteran had acne mostly 
on his back and chest, but as well on his buttocks.  By its 
February 2004 decision, in pertinent part, the RO granted 
service connection for acne dermatitis and folliculitis, 
which includes the veteran's current skin disorder on his 
buttocks.

Inasmuch as the veteran does not currently have the claimed 
disability, scarring due to removal of a cyst from the 
buttocks, his claim must be denied.

B.  Right and Left Knees

The veteran contends that he has bilateral knee problems to 
include as secondary to his foot disorders (primarily 
bilateral plantar fasciitis and pes planus discussed further 
below).

Review of the veteran's SMRs shows that during June 1999 the 
veteran complained of severe shin splints when working on the 
flight line.  There is no record of any complaint or 
treatment for a knee disorder until September 2003 when his 
private doctor, Dr. F.L., diagnosed him with prepatellar 
bursitis in the right knee.  An over-the-counter pain 
medication was recommended, along with the wearing of a knee 
brace when very active. 

The Board notes that DORLAND'S MEDICAL DICTIONARY (30th Ed., 
page 1690) defines the shin as the crest or anterior edge of 
the tibia; the anterior aspect of the lower limb below the 
knee.  Therefore, there is no relationship between the shin 
and the knee.  

Inasmuch as the veteran did not have any record of complaint 
or treatment for a right or left knee disability in service, 
the Board finds that the veteran's claims must be denied.

C.  Pes Planus and Plantar Fasciitis 

The veteran's February 1996 enlistment physical noted that 
the veteran had moderate pes planus that was asymptomatic.  
Review of the veteran's SMRs shows that during January 1999 
the examiner noted that the veteran had flat feet and painful 
arches, and he was referred for obtaining orthotics.  In June 
1999 it was noted that the veteran had flat feet at the time 
when he complained about severe shin splints.  In January 
2000, the veteran complained of foot problems.  He was 
diagnosed with plantar fasciitis and pes planus, and dura 
shock jungle style steel toed boots were recommended.

At the VA examination in November 2003 by Dr. D.P., it was 
noted that the veteran reported a history for bilateral pes 
planus and bilateral plantar fasciitis, conditions that 
existed since 1996.   The veteran's subjective complaints 
consisted of pain, stiffness, and swelling of his feet at 
rest, and pain, stiffness, swelling, and fatigue when 
standing or walking.  He claimed that he was functionally 
impaired by limited standing.  He reported that he had not 
lost any time from work because of his conditions.   

On examination of the feet, Dr. D.P. observed no signs of 
abnormal weight bearing; the veteran did not require an 
assistive device for ambulation; and there was no tenderness, 
weakness, edema, atrophy or disturbed circulation of either 
foot.  Pes planus was present.  On the right and left foot 
there was a slight degree of valgus present, which could not 
be corrected by manipulation.  The Achilles tendon of each 
foot revealed good alignment.  Neither foot showed any 
forefoot/midfoot malalignment.  Hallux Valgus of the right 
foot was present; the degree of angulation was slight with no 
resection of the metatarsal head present.  X-rays showed pes 
planovalgus for each foot. 

Dr. D.P. diagnosed the veteran with bilateral pes planus.  He 
said there was no pathology to support a diagnosis of 
bilateral plantar fasciitis.  During his examination, Dr. 
D.P. observed that the veteran's posture and gait were within 
normal limits.  He also observed that the veteran did not 
have any limitation with standing or walking, and he did not 
require any type of support with his shoes. 

Because the veteran's enlistment physical examination noted 
that he had moderate pes planus, which the veteran has not 
denied, the Board finds that the evidence that his pes planus 
preexisted service is clear and unmistakable.  The Board also 
finds that, although the veteran was diagnosed with pes 
planus (with the recommendation that he wear orthotics) and 
plantar fasciitis in service, the examination report by Dr. 
D.P. provides clear and unmistakable medical evidence that 
the veteran's pes planus was not aggravated during service 
beyond the natural progression of the disorder.  In fact, it 
appears to the Board that the veteran's pes planus may have 
improved somewhat since service inasmuch as Dr. D.P. observed 
that the veteran had normal posture and gait; there was no 
tenderness, weakness, edema, atrophy or disturbed circulation 
of either foot; he did not have any limitation with standing 
or walking; and he did not require any type of orthotic 
support with his shoes.  Lack of pathology for making a 
current diagnosis of plantar fasciitis also appears to be a 
sign of improved pes planus since service.  













	(CONTINUED ON NEXT PAGE)
Based on the foregoing, the Board finds that the veteran's 
claims of service connection for bilateral foot disorders 
must be denied.     


ORDER

Service connection for cyst on buttocks is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral plantar fasciitis is denied.

Service connection for bilateral pes planus is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


